Citation Nr: 1442538	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-02 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran may transfer additional education assistance benefits to the Chapter 33 (Post-9/11 GI Bill) program for the benefit of his son.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1988, and from November 2009 to September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

Based on the Veteran's prior receipt of 25 months and 22 days of educational benefits under the Chapter 32 (VEAP) program, he is legally precluded from transferring more than 22 months and 8 days of educational benefits to the Chapter 33 (Post-9/11 GI Bill) program.


CONCLUSION OF LAW

The criteria for transfer of additional educational assistance benefits to the Chapter 33 (Post-9/11 GI Bill) program have not been met.  38 U.S.C.A. §§ 3319, 3695 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a), 21.9550, 21.9570 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013). 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this claim is dependent upon the amount of educational assistance the Veteran has previously used under the Chapter 32 VEAP program and the legal restriction on the maximum use of educational assistance benefits.

The Board further notes that the notice provisions have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See, e.g., Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his notice of disagreement and substantive appeal.  He has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  In this case, the issue of whether the Veteran was eligible to transfer educational benefits to the Chapter 33 program for the benefit of his son is not in dispute.  Rather, the amount of educational assistance benefits he is eligible to transfer is the focus of this appeal.

Under the law, a transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  That is, under 38 C.F.R. § 21.9570(e), the maximum amount of entitlement a transferor may transfer is the lesser of: (i) thirty-six months of his or her entitlement; or (ii) the maximum amount authorized by the Secretary of the military department concerned; or (iii) the amount of entitlement he or she has available at the time of transfer.  Moreover, while an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  VA statute and regulation limits such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

In this case, the record reflects the Veteran had previously received 25 months and 22 days of educational benefits under the Chapter 32 (VEAP) program.  Inasmuch as the maximum amount one can receive of educational benefits under two or more programs is 48 months, and the Veteran is limited to transferring only whole months of such benefits, it was determined he could transfer 22 months and 8 days to the Chapter 33 (Post-9/11 GI Bill) program for the benefit of his son.  In pertinent part, the Board notes that 25 months + 22 months = 47 months; while 22 days + 8 days = 30 days or 1 month for VA educational purposes.  Stated another way, it appears the calculation of the amount of educational assistance benefits the Veteran is entitled to transfer is correct and is the maximum allowable amount of 48 months.

The Veteran does not dispute that he used 25 months and 22 days of educational benefits under the Chapter 32 (VEAP) program, or the 48 month limitation on the maximum amount of VA educational benefits one can receive.  Rather, he contends that the amount of Chapter 32 benefits he used should not include the percentage that represents the amount of money he personally contributed to that program, which he asserts amounts to 8 months and 17 days.  He maintains, in essence, that this was a return/reimbursement of his own funds and not any benefit he received from VA.  However, no statutory or regulatory provision permits the type of calculation advanced by the Veteran.  Moreover, any disbursement of Chapter 32 benefits is presumed to take into account any contributions made by the service member.  In fact, a contribution of up to $2,700.00 was required for eligibility under the program.  See 38 C.F.R. § 21.5052.  Although a refund of the contribution is allowed under certain circumstances, the provisions are not applicable because the education benefits were used in this case.  See, e.g., 38 C.F.R. § 21.5064 (refund of contributions when disenrolled).

The Board is sympathetic to the Veteran's position and the novel contention he has advanced in support of this appeal.  Nevertheless, the fact remains that, as determined by statute and regulation, the Veteran used over 25 months of Chapter 32 (VEAP) benefits; his combined VA education benefits are limited to 48 months; and he is not permitted to transfer an amount of educational assistance benefit that is greater than the entitlement he had available at the time of transfer.  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Veteran has no legal entitlement to transfer more than 22 months and 8 days of education assistance benefits to the Chapter 33 (Post-9/11 GI Bill) program, which is the benefit he is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


